Citation Nr: 0004866	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  99-19 169	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney fees resulting from a RO 
rating decision of May 4, 1999, which effectuated a November 
25, 1998, Board decision granting service connection for 
degenerative disc disease of the lumbar spine.





ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







VACATUR

The veteran had active military service from January 1959 to 
March 1962.  

The claimant in the present case is an attorney who was 
retained by the veteran on January 22, 1997.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) relating to claims by the veteran 
for VA benefits.  This matter was initially before the Board 
in November 1999.  At that time, the Board determined that 
eligibility for payment directly by VA to the attorney for 
services rendered before the VA was established, and that the 
attorney should be paid 20 percent of past-due benefits 
awarded the veteran for the grant of service connection for a 
back disability for the period from February 1, 1992, to May 
4, 1999.  

VA regulations provide that a decision may be vacated by the 
Board on the Board's own motion. 38 C.F.R.  20.904(a) (1999).  
Because the decision of November 1999 includes references to 
a matter that was not properly before the Board for decision, 
the Board hereby vacates the decision of November 1999.  

In view of the Board's order vacating its November 1999 
decision, the attorney's motion for reconsideration of that 
decision is moot.  Accordingly, the question of whether the 
attorney is eligible for payment of attorney fees resulting 
from a RO rating decision of May 4, 1999, which effectuated a 
November 25, 1998, Board decision granting service connection 
for degenerative disc disease of the lumbar spine will be 
considered de novo.  A new decision on that issue will be 
rendered on this date based on all the evidence of record.  
The decision will be entered as if the November 1999 decision 
by the Board had never been issued.  




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals

Under 38 U.S.C.A.  7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known and the United 
States Court of Veterans Appeals prior to March 1, 1999). 
This order does not constitute a decision of the Board on the 
merits of your appeal. 38 C.F.R.  20.1100(b) (1999).



